Wilson, Judge:
The following appeal for reappraisement is before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, subject to the approval of the court, as follows:
1. That the merchandise the subject of the entitled appeal consists of D-8 Track Link Assembly made up of 39 links each, exported from England on or about January 1958.
*6262. That this stipulation is limited to the D-8 Track Link Assembly; that as so limited the merchandise and the issues are the same in all material respects as those involved in The Thrifty Equipment Co., T. D. Downing Co. v. United States, Reap. Dec. 10674, and that the record in the cited case may be incorporated in the record herein.
3. That during the period in question, such merchandise was freely offered for sale to all purchasers for home consumption in the principal markets of England, in the ordinary course of trade, at £160.0.0, said price not varying with the quantities purchased.
4. That such or similar merchandise was not freely offered for sale to all purchasers for exportation to the United States during the period in question.
5. That the appeal may be submitted upon this stipulation, the same being limited to the D-8 Track Link Assembly, and abandoned in all other respects.
On the agreed facts and following the cited decision on the law, I find that the proper basis for appraisement of the merchandise covered by this appeal is foreign value, as defined in section 402(c), Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, and that such value is £160.0.0 for each assembly, and I so hold.
This appeal is abandoned hi all other respects.
Judgment will be rendered accordingly.